SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2013 MER TELEMANAGEMENT SOLUTIONS LTD. (Name of Registrant) 14 Hatidhar Street, Ra'anana 43665, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos.333-123321 and 333-180369. MER Telemanagement Solutions Ltd. EXPLANATORY NOTE The following exhibits are attached: Notice of and Proxy Statement for MER Telemanagement Solutions Ltd. Annual General Meeting of Shareholders to be held August 7, 2013. Form of MER Telemanagement Solutions Ltd. Proxy Card. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MER TELEMANAGEMENT SOLUTIONS LTD. By: /s/Eytan Bar Eytan Bar Chief Executive Officer Date:July 2, 2013 EXHIBIT INDEX Exhibit No. Description Notice of and Proxy Statement for MER Telemanagement Solutions Ltd. Annual General Meeting of Shareholders to be held August 7, 2013. Form of MER Telemanagement Solutions Ltd. Proxy Card.
